DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
Applicant’s amendments and arguments presented on Pages 11-16 of the Remarks of 06/10/2022 with respect to claim(s) 1-20 are almost entirely moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Applicant argues that it would be improper to combine Neukam and Jiang with Inoue since it would fundamentally change the principle operation of Inoue. The Examiner responds that since Inoue is no longer the primary reference and is instead used for small scope modifications of Lee, it is proper to use in the context used in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7, 11, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0163250, hereinafter Lee), in view of Lin et al. (US 2017/0253268, hereinafter Lin).

Regarding, claim 1, Lee discloses:
A computer-implemented method (Paragraph [0016]) comprising:
receiving, by a computing system, power consumption information for a component associated with a vehicle indicative of a change in power consumption by the component in relation to a nominal power signature associated with the component that includes a magnitude and a frequency (Paragraphs [0047], [0185]-[0187], and [0194]-[0195], i.e. receiving the power profile of the electronic device used in a vehicle or plane);
comparing, by the computing system, the power consumption information with the nominal power signature that is selected from a plurality of nominal power signatures in relation to a current operating state of the component, the plurality of nominal power signatures associated with different states, including active states and an idle state, wherein the plurality of nominal power signatures indicate expected power consumption of the component as defined values of consumption by the component, including at least power consumption over a period of time, and power consumption frequencies (Paragraphs [0047], [0185]-[0187], and [0194]-[0195], i.e. comparing the power profile of the electronic device used in a vehicle or plane over many different states including an idle state and multiple active states, i.e. the active states on the basis of a performance-power relation prepared according to each network interface in a data generation time);
…
Lee does not disclose:
…
determining, by the computing system, that the power consumption of the component (i) is greater than a first threshold value associated with the nominal power signature or (ii) is less than a second threshold value associated with the nominal power signature; and
executing, by the computing system, corrective action based on the determining that the power consumption of the component is greater than the first threshold value or less than the second threshold value.

However in the same field of endeavor, Lin teaches a method of isolating a fault in an electric power steering system and more specifically:
…
determining, by the computing system, that the [diagnostic value] of the component (i) is greater than a first threshold value associated with the nominal power signature or (ii) is less than a second threshold value associated with the nominal power signature (Paragraph [0024], i.e. comparing an absolute value to a threshold is the same as comparing. Lin teaches the determining… and executing… limitations for certain diagnostic values. Lee above teaches using nominal power signatures); and
executing, by the computing system, corrective action based on the determining that the [diagnostic value] of the component is greater than the first threshold value or less than the second threshold value (Paragraphs [0027] and [0028], i.e. control action. Lin teaches the determining… and executing… limitations for certain diagnostic values. Lee above teaches using nominal power signatures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lee to …determining, by the computing system, that the [diagnostic value] of the component (i) is greater than a first threshold value associated with the nominal power signature or (ii) is less than a second threshold value associated with the nominal power signature; and executing, by the computing system, corrective action based on the determining that the [diagnostic value] of the component is greater than the first threshold value or less than the second threshold value, as taught by Lin. Doing so would help identify faults prior to failure so that corrective action may be taken for the continued use of active safety features, as recognized by Lin (Paragraph [0002]).

	Regarding claim 7, the claim(s) recite analogous limitations to claim(s) 1 and therefore are rejected on the same premise.
	Regarding claim 7, Lee further discloses:
	…
	…second component (Paragraph [0076], i.e. the same process occurring for multiple electronic devices)… second nominal power signature (Paragraph [0076], i.e. the same process occurring for multiple electronic devices)…
	…

Regarding claim 11 and 16, the claim(s) recite analogous limitations to claim(s) 1 and therefore are rejected on the same premise. 
Regarding claim 16, Lee further discloses a non-transitory computer-readable storage medium (Paragraph [0016])….

Claim 2, 12, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Lin, as applied to claim 1 above, in view of Busch et al. (US 2012/0101777, hereinafter Busch; already of record), and further in view of Hashimoto et al. (US 2017/0305414, hereinafter Hashimoto; already of record).

Regarding claim 2,  the combination of Lee and Lin teaches the method of claim 1.

The combination of Lee and Lin does not teach:
determining, by the computing system, that communications with the component are being exchanged separately from power associated with the power consumption, and
determining, by the computing system, that failure of the component is impending based on whether (i) the power consumption of the component is greater than the first threshold value or less than the second threshold value and (ii) the communications with the component are being exchanged.
However in the same field of endeavor, Busch teaches system and method for 
determining the response capabilities of a control effector (Abstract) and more specifically: 
further comprising:
determining, by the computing system, that communications with the component are being exchanged separately from power associated with the power consumption (Paragraphs [0019], [0024], [0029], [0032]-[0033], i.e. quantifying a degradation leading to a failure of a vehicle component by isolating multiple potential faults, including a fault in the power system and a communication fault to determine the overall health of said vehicle component), and
determining, by the computing system, that failure of the component is impending based on whether (i) [there is a fault in the power system] and (ii) the communications with the component are being exchanged (Paragraphs [0019], [0024], [0029], [0032]-[0033], i.e. quantifying a degradation leading to a failure of a vehicle component by isolating multiple potential faults, including a fault in the power system and a communication fault to determine the overall health of said vehicle component).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lee to incorporate determining, by the computing system, that communications with the component are being exchanged separately from power associated with the power consumption, and determining, by the computing system, that failure of the component is impending based on whether (i) [there is a fault in the power system] and (ii) the communications with the component are being exchanged, as taught by Busch. Doing so would accurately determine the lost/remaining functional capabilities of a vehicle, as recognized by Busch (Paragraph [0006]).
The combination of Lee, Lin, and Busch does not teach …determining, by the computing system that failure of the component is impending based on whether (i) power consumption of the component is greater than the first threshold value or less than the second threshold value and....
However in the same field of endeavor, Hashimoto teaches a control device that executes abnormality detection processing for detecting an abnormality of a current sensor (Abstract) and more specifically …determining, by the computing system that failure of the component is impending based on whether (i) power consumption of the component is greater than the first threshold value or less than the second threshold value and (Abstract; Paragraph [0094])....
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lee to incorporate …determining, by the computing system that failure of the component is impending based on whether (i) power consumption of the component is greater than the first threshold value or less than the second threshold value and..., as taught by Hashimoto. Doing so would be able to detect problems that cause an increase in cost, an increase in facility size, or the like, as recognized by Hashimoto (Paragraph [0005]).
	Regarding claims 12 and 17, the claim(s) recite analogous limitations to claim(s) 2, and therefore are rejected on the same premise.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Lin, as applied to claims 1, 11, and 16 above, further in view of Breed (US 5809437).

Regarding claim 3, the combination of Lee and Lin teaches the method of claim 1.

The combination of Lee and Lin does not teach: wherein the change in power consumption by the component is associated with continued operation of the component and indicative of impending failure.

	However in the same field of endeavor, Breed teaches a component diagnostic system for a motor vehicle having at least one component which emits a signal having a pattern containing information as to whether that component is operating normally or abnormally (Abstract) and more specifically: wherein the change in power consumption by the component is associated with continued operation of the component and indicative of impending failure (Col. 4 Lines 46-61, i.e. a power signal).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lee to incorporate wherein the change in power consumption by the component is associated with continued operation of the component and indicative of impending failure, as taught by Breed. Doing so would help prevent the breakdown of the vehicle, as recognized by Breed (Col. 4 Lines 46-61).

Regarding claims 13 and 18, the claim(s) recite analogous limitations to claim(s) 3, and therefore are rejected on the same premise.

Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Lee and Lin as applied to claims 1, 11, and 16 above, in view of Inoue, and further in view of Kim et al. (KR 2013/0056936, hereinafter Kim; the citations based on the attached translation; already of record).

	Regarding claim 4, the combination of Lee and Lin teaches the computer-implemented method of claim 1 
	
	The combination of Lee and Lin does not teach: 
further comprising:
determining, by the computing system, that communications with the component have been lost, and
determining, by the computing system, that the component has failed based on (i) whether power consumption of the component is greater than the first threshold value or less than the second threshold value and (ii) whether the communications with the component have been lost.
However in the same field of endeavor, Inoue teaches:
	…
	determining, by the computing system, that the component has failed based on (i) whether power consumption of the component is greater than the first threshold value or less than the second threshold value (Inoue: Abstract; Figure 3 Element ST14; Paragraph [0045]) and…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lee to incorporate …	determining, by the computing system, that the component has failed based on (i) whether power consumption of the component is greater than the first threshold value or less than the second threshold value and … as taught by Inoue. Doing so would help recognize a potential short circuit failure, as recognized by Inoue (Paragraph [0004]).

	The combination of Lee, Lin, and Inoue does not teach:
	determining, by the computing system, that communications with the component have been lost, and
	... (ii) whether the communications with the component have been lost.

	However in the same field of endeavor, Kim teaches an apparatus for motor drive control
and control method thereof (Abstract) and more specifically:
	determining, by the computing system, that communications with the component have been lost, and (Paragraphs [0001] and [0104])... 
…(ii) whether the communications with the component have been lost (Paragraphs [0001] and [0104]).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lee to incorporate determining, by the computing system, that communications with the component have been lost, and... (ii) whether the communications with the component have been lost, as taught by Kim. Doing so would confirm that the transceiver was in a nonfunctional time out state, as recognized by Kim (Paragraph [0028]).
	
Regarding claims 14 and 19, the claim(s) recite analogous limitations to claim(s) 4, and therefore are rejected on the same premise.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Lin, in view of Inoue et al. (US 2012/0098430, hereinafter Inoue; already of record) 

	Regarding claim 5, the combination of Lee and Lin teaches of claim 1. Lee does not disclose: wherein the nominal power signature is generated by the vehicle for the component.
	However in the same field of endeavor, Inoue teaches a headlamp LED lighting apparatus for lighting vehicle headlamps using LEDs (Light Emitting Diodes) as a light source and a vehicle headlamp lighting system using the same (Paragraph [0001]) and more specifically: wherein the nominal power signature is generated by the vehicle for the component (Paragraphs [0019] and [0020], i.e. generated by the vehicle power supply for the lighting apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Lee to incorporate wherein the nominal power signature is generated by the vehicle for the component, as taught by Inoue. Doing so would allow the component to not require its own independent power supply, as recognized by Inoue (Paragraphs [0019] and [0020]).

Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
the combination of Lee, Lin, Inoue, and Kim, as applied to claims 4, 14, and 19 above, and further in view of  Hashimoto and Li et al. (CN 105444510, hereinafter Li; citations based on translation provided; already of record).

Regarding claim 6, the combination of Lee, Lin, Inoue, and Kim teaches the method of claim 4. 

Hashimoto in the same field of endeavor teaches: wherein the component is a sensor associated with the vehicle (Fig. 5 Element S16; Paragraph [0002]) and…

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lee to incorporate wherein the component is a sensor associated with the vehicle..., as further taught by Hashimoto. Doing so would be able to detect problems that cause an increase in cost, an increase in facility size, or the like, as recognized by Hashimoto (Paragraph [0005]).

The combination of Lee, Lin, Inoue, Kim, and Hashimoto does not teach: … the executing corrective action comprises causing information from the sensor to be disregarded based on whether the sensor has failed.

However in the same field of endeavor, Li teaches a refrigeration system that can be used on recreation vehicles (Background Technique Paragraph 1) and more specifically teaches …the executing corrective action comprises causing information from the sensor to be disregarded based on whether the sensor has failed (Summary of the Invention Last 2 Paragraphs, i.e. allowing continued operation in the event of a partial failure, e.g. a failure of at least one but not all components, is considered disregarding the input of the component due to its failure).

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lee to incorporate the teachings of …the executing corrective action comprises causing information from the sensor to be disregarded based on whether the sensor has failed, as taught by Li. Doing so would save time and money, as recognized by Li (Summary of the Invention Last 2 Paragraphs).

Regarding claims 15 and 20, the claim(s) recite analogous limitations to claim(s) 6, and therefore are rejected on the same premise. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Lin, as applied to claim 7 above, further in view of  Inoue and Sundaram et al. (US 2007/0005203, hereinafter Sundaram; already of record in the IDS).

	The combination of Lee and Lin teaches the computer-implemented system of claim 7. Lee does not disclose:
	further comprising:
determining, by the computing system, that communications with the second component have been lost, and
determining, by the computing system, that a communications system on the vehicle has a fault based on power consumption of the second component does not deviate from the second nominal power signature and the communications with the second component have been lost.
However in the same field of endeavor, Inoue teaches:
…
…does not deviate from the second nominal power signature (Figure 3 Element ST14; Paragraph [0045])….
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lee to incorporate …does not deviate from the second nominal power signature… as taught by Inoue. Doing so would help recognize a potential short circuit failure, as recognized by Inoue (Paragraph [0004]).

	The combination of Lee, Lin, and Inoue does not teach:

	determining, by the computing system, that communications with the second component have been lost, and
	determining, by the computing system, that a communications system on the vehicle has a fault based on power consumption of the second component [has not failed] and the communications with the second component have been lost.

	However, in the same field of endeavor, Sundaram teaches a vehicle diagnostic system and a method for monitoring vehicle controllers (Abstract) and more specifically: 
	determining, by the computing system, that communications with the second component have been lost (Abstract; Paragraph [0022] and [0011] Lines 10-End; Claim 5, i.e. the communication fault diagnostic [v]), and
	determining, by the computing system, that a communications system on the vehicle has a fault based on power consumption of the second component [has not failed] and the communications with the second component have been lost (Abstract; Paragraphs [0022] and [0011] Lines 10-End; Claim 5, i.e. the scenario listed where a communication fault [v] diagnostic but not a power fault [iv] diagnostic occurs. The examiner notes that above, Sundaram teaches the determining… in the case that failure of the second component has not occurred while Inoue specially discloses that not deviating from a second nominal power signatures is a lack of failure occurring).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lee to incorporate determining, by the computing system, that communications with the second component have been lost, and determining, by the computing system, that a communications system on the vehicle has a fault based on the determination that power consumption of the second component [has not failed] and the determination that the communications with the second component have been lost, as taught by Sundaram. Doing so would utilize a supervisory controller to notify other vehicle subsystems that a fault condition in one of the vehicle subsystems has occurred and to coordinate corrective actions among more than one vehicle subsystem that could be affected by the fault condition, as recognized by Sundaram (Paragraph [0003]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Lin, as applied to claim 1 above, further in view of Parlos (US 7024335; already of record).

	Regarding claim 9, Lee discloses the computer-implemented method of claim 1.

The combination of Lee and Lin does not teach: wherein the component is associated with a plurality of nominal power signatures, and respective ones of the plurality of nominal power signatures are associated with a respective operating state of the component.

	However, in the same field of endeavor, Parlos teaches assessing the condition of a device which includes receiving signals from a sensor that makes electrical measurements of the device (Abstract) and more specifically: wherein the component is associated with a plurality of nominal power signatures, and respective ones of the plurality of nominal power signatures are associated with a respective operating state of the component (Abstract; Col. 1 Lines 46-56; Col. 3 Line 7-18; Claim 32).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lee to incorporate wherein the component is associated with a plurality of nominal power signatures, and respective ones of the plurality of nominal power signatures are associated with a respective operating state of the component, as taught by Parlos. Doing so would help determine when maintenance would be needed on said component and as a result could lead to an avoidance of failure in critical production devices and as a result an avoidance of lost revenues and emergency maintenance costs, as recognized by Parlos (Col. 1 Lines 24-40).

	Regarding claim 10, the combination of Lee, Lin and Parlos teaches the computer implemented method of claim 9.

Additionally, Parlos further teaches:
	wherein the comparing the power consumption information with a nominal power signature associated with the component comprises comparing the power consumption information with a first nominal power signature of the plurality of nominal power signatures, (Abstract; Col. 1 Lines 46-56; Col. 3 Line 7-18; Claim 32, i.e. estimating an expected response of the device in accordance with the received signals implies that there are multiple acceptable readings for said signals since if there was only a singular accepted reading the response would not have to estimate expected and measured responses from said signals, but instead would be a binary yes or no check on their outputs); and
	wherein the determining that power consumption of the component deviates from the nominal power signature comprises determining that power consumption of the component deviates from the first nominal power signature (Abstract; Col. 1 Lines 46-56; Col. 3 Line 7-18; Claim 32).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lee to incorporate wherein the comparing the power consumption information with the nominal power signature associated with the component comprises comparing the power consumption information with a first nominal power signature of the plurality of nominal power signatures, and wherein the determining that power consumption of the component deviates from the nominal power signature comprises determining that power consumption of the component deviates from the first nominal power signature, as further taught by Parlos. Doing so would help determine when maintenance would be needed on said component and as a result could lead to an avoidance of failure in critical production devices and as a result an avoidance of lost revenues and emergency maintenance costs, as recognized by Parlos (Col. 1 Lines 24-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661